UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-152830 LEGEND MINING INC. (Exact name of registrant as specified in its charter) Nevada 75-3268988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2-46 DeZhennan Rd., Suite 403, Yuesiu District, Guangzhou Guangdong Province, China N/A (Address of principal executive offices) (Postal or Zip Code) Registrant’s telephone number, including area code: 86-13268166474 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[X]No[] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:7,350,000 shares of common stock with a par value of $0.001 as of August 10, 2010. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2010, are not necessarily indicative of the results that can be expected for the full year. LEGEND MINING INC. (An Exploration Stage Company) FINANCIAL STATEMENTS June 30, 2010 (Unaudited) INTERIM BALANCE SHEETS INTERIM STATEMENTS OF OPERATIONS INTERIM STATEMENTS OF STOCKHOLDERS’ EQUITY INTERIM STATEMENTS OF CASH FLOWS NOTES TO THE INTERIM FINANCIAL STATEMENTS 2 LEGEND MINING INC. (AN EXPLORATION STAGE COMPANY) INTERIM BALANCE SHEETS AS OF JUNE 30, 2, 2010 (Unaudited) Assets June 30, March 31, Current Assets: Cash $ $ Prepaid Expense - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Notes Payable Accrued Interest Total Current Liabilities Stockholders' Equity (Deficit) Common stock, par value $0.001 per shares; 75,000,000 shares authorized; 7,350,000 shares Issued and outstanding Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The Accompanying Notes are an Integral Part of These Financial Statements 3 LEGEND MINING INC. (AN EXPLORATION STAGE COMPANY) INTERIM STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2010, AND 2009 AND THE INCEPTION THROUGH JUNE 30, 2010 (Unaudited) From July 1, Three Months Ended (Inception) to June 30, June 30, Bank charges $ $
